Citation Nr: 1723583	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In January 2013, May 2013, and September 2016, this matter was remanded for further development.  It is now ready for adjudication.

In March 2017, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.


FINDING OF FACT

The most credible, competent, and probative evidence of record demonstrates that the Veteran's service-connected disability alone is not of such nature and severity as to have prevented him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records, VA and private treatment records, and records from the Social Security Administration.

The Veteran was afforded relevant VA examinations in April, June, October and December 2009 and February and May 2013.  The Board finds that the examination report and opinion shows the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303   (2007) (VA must provide an examination that is adequate for rating purposes).

The duty to assist does not require that a claim be remanded solely because of  the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the May 2013 VA examinations. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

TDIU Claim

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment. 

In a November 2004 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he stated that his left knee disability prevented him from securing or following any substantially gainful occupation.  He worked as a pipe maker then a paper maker.  He completed high school and had education and training in field wiring (which he did during service) prior to becoming too disabled to work.  He had no other education or training since he became too disabled to work.

In his March 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he stated that his "knees, et cetera" prevent him from him from securing or following any substantially gainful occupation.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability. When, there are two or more disabilities, at least one disability must be rated 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). 

The Veteran's service-connected disabilities are major depressive disorder, rated as 30% disabling; residuals of a left knee injury, rated as 20% disabling; chronic right knee strain, rated as 10% disabling, and a low back disability, rated as 10% disabling, for a combined rating of 60%. Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16 (a) are not met.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).

Consequently, the remaining question in this case is whether the Veteran was, in fact, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, so that TDIU could be assigned pursuant to 38 C.F.R. § 4.16 (b).  The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) and a TDIU rating under 38 C.F.R. § 4.16 (b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16 (b) merely requires a determination that a particular Veteran is actually unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  VAOPGCPREC 6-96 (1996), 61 Fed. Reg. 66749 (1996).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered, while nonservice-connected disability is not considered.  38 C.F.R. § 4.16 (b) (2016).

The Board itself cannot assign TDIU under 38 C.F.R. § 4.16 (b) in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Stanton v. Brown, 5 Vet. App. 563 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993). 

Because the Board itself cannot assign an extraschedular rating in the first instance, the Board must specifically adjudicate whether to refer a case to the Director of the Compensation and Pension Service (Director) for consideration of the assignment of an extraschedular rating when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular rating is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996); 38 U.S.C.A. §§ 511 (a), 7104(a) (West 2014).

Here, pursuant to the Board's September 2016 Remand, this issue was considered by the Director (in an undated memorandum) noted that in his March 2009 application for TDIU, the Veteran indicated that he was last employed as a forklift operator and a February 2013 VA examination revealed that he last worked in 1996 and left employment due to nonservice-connected heart problems.  The Director noted that with regard to his psychiatric disorder, the February 2013 VA examiner did not find that the Veteran was unemployable due to any service-connected disability and opined that he would be employable from a sedentary standpoint as far as his back and bilateral knee disabilities were concerned.

The Director opined that the VA rating schedule evaluations for the Veteran's service-connected disabilities have not been exhausted.  The evidence of record shows occupational opportunities where certain accommodations could be met for the Veteran to engage in gainful sedentary employment.  The Director concluded that based on the evidence of record, entitlement to TDIU on an extra-schedular basis is not warranted.  While the RO denied the claim based on that determination, that is an issue for appellate review for the Board on a de novo basis because that has already been considered by the Director.  Fisher v. Brown, 4 Vet. App. 405 (1993).  Thus, entitlement to a TDIU rating under 38 C.F.R. § 4.16 (b) will be considered.

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b) (2016).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, that reasonable doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2016).
Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a Veteran is entitled to TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524 (1993).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).

The evidence of record includes SSA disability applications completed in the early 1990s in which the Veteran indicated that he worked as a field wireman in the US Army, then as a forklift operator for a piping company, and finally as a process specialist for a paper company until 1992.  He elaborated that he used machines, tools, and equipment, but did not have supervisory responsibilities.  As a forklift operator, he also loaded pipes on trucks and drove trucks.  He spent three hours a day walking, two hours standing, and four hours sitting.  He frequently carried/lifted up to 25 pounds.  As a process specialist, he cut paper to a certain width and rolled it on a paper machine.  He spent eight hours a day walking and standing, and zero hours sitting.  He frequently carried/lifted up to 50 pounds.

A June 1990 SSA disability determination shows that he was found to be unable to work due to obesity and hypertension.

A January 1993 SSA record notes the Veteran worked for five years as a forklift operator.  "This work is performed at the heavy level of exertion and is semi-skilled work."  Also, the Veteran worked for five and a half years as a paper machine operator.  "This work was performed at the heavy level of exertion."

An April 1993 SSA decision shows he was determined to be disabled from working due to nonservice-connected cardiac arrhythmia and hypertension.

A March 1994 SSA decision shows he was determined to be disabled from working due to nonservice-connected hypertension with atrial fibrillation and left ventricular hypertrophy.  

On April 2009 VA examination of the Veteran's bilateral knee disability, he indicated that he had not worked since 1994 and was in receipt of SSI benefits.  Due to his bilateral knee disability, he was unable to sit or stand for prolonged periods of time.  He was unable to climb or squat and wore a bilateral knee braces.

On June 2009 VA spine examination the Veteran reported that he worked until 1992 before leaving employment due to heart and knee problems.

An October 2009 VA mental disorders examination noted that since the 1990s, the Veteran complained of severe chronic pain which resulted in the use of a cane to walk and greatly restricted his activities, including standing or walking.  He confirmed that he medically retired from employment in 1992 due to heart problems, including atrial fibrillation and hypertension.  Due to the serious nature of his heart disease, he was advised to discontinue employment that was very strenuous as it could lead to a heart attack.
On December 2009 VA mental disorders examination, the examiner opined that the Veteran's symptoms were relatively mild in nature and found no evidence that his psychiatric disorder precluded employment.

On February 2013 VA spine examination it was noted that the Veteran regularly used a brace and a cane, but the examiner opined that his back disability did not impact his ability to work. 

On February 2013 VA psychiatric examination, the examiner opined that the Veteran's major depressive disorder had no functional limitations related to employment activities.  The examiner further opined that his depression did not impact either physical or sedentary employment activities.

On May 2013 VA spine examination, the examiner noted that the Veteran regularly used a cane for his back and bilateral knee disabilities and opined that his lumbar spine disability impacted his ability to work; noting he could sit for 30-40 minutes with reposition, could stand for ten minutes, could walk half a block, avoided climbing and bending, and limited weight lifting to light weight.  However, even considering the Veteran's back and bilateral knee disabilities, the examiner opined that he was employable from a sedentary standpoint.

On May 2013 VA knee examination, the examiner noted that the Veteran wore a brace on his left knee daily, used a brace on his right knee as occasion required, and used a cane daily.  The examiner opined that the Veteran's knee disabilities impacted his ability to work; stating, he could sit 30 minutes, then had to reposition himself and could stand for ten minutes before sitting down due to back and knee pain.  He could walk only have of a block and avoided climbing and squatting due to pain in his knees and back.  However, the examiner opined that he could function in a sedentary environment.  The examiner explained that he would have more activity limitations due to his knees and back, but opined that these disabilities would not preclude the ability function in a sedentary environment.  Specifically, he was able to sit for prolonged periods of time without distress and was able to ambulate short distances on his own without major difficulty.
A May 2013 VA psychiatric evaluation notes the Veteran had mild symptoms and the examiner opined that it was less likely than not that the symptoms precluded employment.  The examiner explained that the Veteran was reporting mild depression that did not significantly impair functioning. 

The Board finds that the evidence of record is insufficient to show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In this case, the Veteran's own statements indicate that his employability was affected, mainly, by his non-service connected chronic heart disabilities.  While the Board does not disagree that service-connected back and bilateral knee disabilities impacted his ability to work to some degree, the Board finds that the preponderance of the evidence is against a finding that the service-connected psychiatric disorder, bilateral knee disability, and back disability in combination prevented him from securing or following a substantially gainful occupation.  Therefore, the Board finds that the Veteran does not meet the requirements for TDIU.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities made him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify to the extent to which service-connected disabilities make him unemployable according to the pertinent VA regulations.  Those determinations require training, which the Veteran is not shown to have. 

Therefore, as the evidence does not establish that the Veteran was unemployable due to his service connected disabilities, the appeal is denied.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, the medical evidence in this case provides particularly negative evidence against that finding.  It is important for the Veteran to understand that a combined 60 percent rating represents a recognized, significant disability.  If the Board did not consider the Veteran's statements there would be a very limited basis for the current finding of 60 percent, let alone a higher rating, as the objective medical evidence, rather than supporting his claim, has, as a whole, consistently provided evidence against his contentions.  While the Board has carefully reviewed the Veteran's statements, the problems that the Veteran has indicated he has are consistent with the combined 60 percent rating, but not consistent with a finding that the Veteran could not work due to service connected disabilities, either individually or in combination. 

Accordingly, there is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities.

The Board finds that the claim for entitlement to TDIU, must be denied.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).q

ORDER

A TDIU is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


